[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The parties were married in Brooklyn, New York, on September 9, 1989, They have three minor children issue of the marriage, to wit: Anthony, born April 29, 1994; Matthew, born December 13, 1996; and Emmalee, born August 12, 1999. The plaintiff ("wife") resides with the children in the CT Page 3350 marital home at 55 Blueberry Hill Road, Weston, Connecticut. Since their separation in December of 2000, the defendant ("husband") has resided at 2 Tommy's lane, Norwalk, Connecticut.
To say that the case was fraught with contentiousness and acrimony would be an understatement Nevertheless, to their great credit (and that of their counsel), the parties were able to reach stipulated agreements on all but two issues, visitation and the division of the personal property in the entertainment room of the marital home.
Originally filed as an action for legal separation, by agreement the marriage was dissolved by decree of this court on December 11, 2001, at which time the Separation Agreement (#189.10) also dated December 11, 200 1, was incorporated by reference therein. The remaining issues were heard before this court over the course of two days. The parties filed proposed orders with the court.
 ORDER
The court having heard the testimony of the parties, considered the evidence presented at the hearing, as well as the factors enumerated in General Statutes §§ 46b-56 and 46b-81, IT IS HEREBY ORDERED AS FOLLOWS:
1. AS TO VISITATION —
  A. All three children on alternating weekends from Friday after school through Sunday at 7:00 p.m. The father shall pick up the children from their schools; Emmalee is presently dismissed from school at noon on Fridays and the father's weekend shall be from that time on his Fridays. The mother shall share the transportation by picking up the children at their father's home at the end of their weekend time (7:00 p.m.). In the event that the mother is unable to pick the children up, upon timely notice to the father, the father shall deliver the children the mother's home by 7:15 p.m.
B. All three children every Tuesday for dinner between the hours of 4:30 p.m. and 7:00 p.m. The mother shall pick up the children at their father's home at 7:00 p.m. In the event that the mother is unable to pick the children up, upon timely notice to the father, the father shall deliver the children the mother's home by 7:15 p.m. CT Page 3351
  C. One of the children shall visit with the father for an overnight on the alternating Thursday of the father's weekend. The father shall pick the children up from their school deliver the child to his or her school on Friday mornings. In the event that Emmalee is dismissed from school on noon Thursday, the father shall pick her up at the mother's house at 4:00 p.m. (Thus, the father shall have an "extended" weekend with one of the children whenever he has his weekend time.) Unless otherwise agreed by the parties, such extended visitation shall be done on a rotating basis, oldest to youngest child.
  D. If either of the boys has an appointment with Dr. Uy, their therapist, on any Thursday, the father shall be responsible for taking the child to the appointment and returning the child to either his home (if he has the child that night) or to the mother's home.
  E. The mother shall inform the father, or shall cause the father to be informed, of any sports teams or activities in which any of the children participate so that he can share the driving responsibilities and attend such activities, if his work schedule permits.
  F. The mother shall provide the father with appropriate clothing for the children, including diapers, along with any homework. The father shall return the clothing at the end of the visit.
  G. Both parties shall have reasonable telephone access to the children when they are with the other parent Such telephone contact shall not be so frequent as to interfere with the visitation.
  H. Each party shall have two non-consecutive visitation weeks with the children during the summer school break, to commence on a Friday at 5:00 p.m. and ending at 7:00 p.m. of the second Sunday following.
I. The parties shall alternate Thanksgiving Day as follows: Commencing in 2002, even-numbered years CT Page 3352 with the mother and odd-numbered years with the father. Likewise, the parties shall alternate Christmas Eve/Day as follows: Commencing in 2002, even-numbered years Christmas Eve with the mother, and Christmas Day from 10:00 a.m. to 8:00 p.m. with the father. In odd-numbered years the father shall have Christmas Eve from 3:00 p.m. until 9:00 p.m., and the mother shall have Christmas Day.
  J. In the event that the father's visitation occurs on a weekend where the Monday is a National Holiday, his visitation shall be extended until 7:00 p.m. Monday.
  K. Any and all future disputes regarding custody and visitation shall first be brought to the Family Services Unit in Stamford for resolution prior to any court action, and the court hereby reserves jurisdiction therewith.
2. AS TO PROPERTY DIVISION —
  A. The following items shall belong to the wife free and clear of any further claims by the husband:
(1) The bar
(2) Eight bar stools
    (3) All related items in the bar including stemware, etc.
(4) Sixty-two inch wide screen TV
(5) Oriental rug in dining room
(6) Annalee Doll Christmas decorations
    (7) All remaining home furnishings and appliances (excluding the sports memorabilia) at the marital home not otherwise assigned hereby.
  B. The following items shall belong to the husband free and clear of any further claims by the wife:
(1) Pool table including all cues, cue stand, pool CT Page 3353 table light and pool table bench. Husband shall pay to the wife the sum of $250.00 to offset the cost of a new fixture and installation or repair of the ceiling.
(2) Telescope
(3) Marble chess set
    (4) Oriental rug in sports room (previously ordered)
    (5) All stereo equipment housed in black furniture case, including BK receiver, BK amplifier, Sony DVD player, Sony Satellite box, AW speakers (including stands), and all related wiring.
    (6) All remaining tools in garage, shed, and basement (husband shall leave one each for the wife's use: carpenter's hammer, pliers, phillips head screwdriver, and regular screwdriver).
(7) Old set of golf clubs in basement
(8) Two white metal lounge chairs.
(9) One large patio table and four chairs.
(10) One table umbrella.
(11) Dental chair at marital home.
    (1) All furnishings and other items previously removed from the marital residence during the pendency of this action shall belong to the husband free and clear of any claims by the wife.
(13) All remaining personal items of the husband, including photo albums and videotapes of his family prior to marriage (The parties are to equally divide all photo albums and videotapes of the family and shall share the cost of reproduction of any duplicates), clothing (including tuxedo), personal jewelry (including Movado watch), and books. CT Page 3354
  C. The Sports Memorabilia shall be divided as follows: Within two (2) weeks from the date of this order, the attorneys for the parties shall designate a person or persons (which may include the attorneys themselves but not a party) to inventory the contents of the Sports Room at the marital residence (excluding furnishings and electronics otherwise divided herein), which person (s) shall prepare a written list of such items. The reasonable charges of that person's time and services if any shall be borne equally by the parties. The parties and their counsel shall review the list and make any corrections, additions, or clarifications within one (1) week of presentation to them. A final list shall then be prepared and shall form the basis upon which the division shall be made. Within one (1) week following the preparation of the final list, the parties and their counsel shall meet at the offices of the husband's counsel. Each party shall be entitled to select from the list, one item at a time, alternating between the husband and the wife until the last item is selected. The wife shall choose first. In the event that there is an odd number of items on the list, the wife shall be entitled to that item. The husband shall have four (4) weeks from said meeting to remove said items from the marital home along with his other property as set forth herein. The wife shall cooperate with the husband in selecting a mutually agreeable time. The husband shall be accompanied by an off-duty policeman. He shall use his best efforts to remove any memorabilia attached to the walls in such a manner so as to effect the least damage.
THE COURT
  ___________________ SHAY, J.